IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-79,526-01 and 02




EX PARTE SERGIO ALEJANDRO VILLANUEVA, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. W91-45502-I(A) AND W92-00485-I(A) IN THE CRIMINAL DISTRICT
COURT NUMBER TWO 
FROM DALLAS COUNTY 




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two
separate offenses of aggravated robbery and sentenced to imprisonment for forty years in each cause. 
            In these applications, the State responds, in pertinent part:  
In order to determine if Applicant’s claims have any merit, the State has
ordered the record. However, due to the age of the case, the appellate record must be
retrieved from remote storage. This was unable to be accomplished prior to the
statutory deadline for a State’s Response pursuant to Article 11.07. Therefore, the
State will supplement once it has obtained and reviewed the record. 
 
            The habeas record was then forwarded to this Court without any further response from the
State or findings of fact and conclusions of law from the trial court.  Therefore, we remand these
applications to the Criminal District Court Number Two of Dallas County to allow the trial judge
to complete an evidentiary investigation and enter findings of fact and conclusions of law.
            These applications will be held in abeyance until the trial court has resolved the fact issues. 
The issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 
 
Filed: June 5, 2013
Do not publish